Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “a cell cover configured to be pivotable with respect to the cell pocket while surrounding the light emitting element within the cell pocket” is not clear language. From the limitation of “while surrounding the light emitting element within the cell pocket, it is not clear if “the cell cover” is within the cell pocket, or if the light emitting element alone is in the cell pocket. Appropriate correction is needed. For purposes of examination, the limitation is considered as ““while surrounding the light emitting element 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yamamura (US 20060062011)
Regarding claim 1, Yamamura teaches a lightning cell (Fig.2) for a pattern skin lighting device of a vehicle, the lightning cell comprising: a light emitting element 22; a cell pocket (32), inside which the light emitting element  is mounted; a cell cover 24B configured to be pivotable with respect to the cell pocket while surrounding the light emitting element within the cell pocket (see 112 rejection above); and an actuator engaged 24e to an end of the cell cover and configured to selectively pivot the cell cover with respect to the cell pocket ([0067]).

Regarding claim 2, Yamamura teaches a lightning cell (Fig.1) wherein the cell cover is configured to be pivotable with respect to the cell pocket within a predetermined limited range ([0067]).

Regarding claim 3, Yamamura teaches a lightning cell (Fig.1) wherein a cell link 38 is connected to an interior of the cell cover such that the cell cover is pivotable 

Regarding claim 4, Yamamura teaches a lightning cell (Fig.1), wherein an angle limiting protrusion 32b is formed to protrude from an interior of the cell cover toward the cell link and selectively engaged to the cell link to limit a rotation of the cell cover within the predetermined limited range.

Regarding claim 5, Yamamura teaches a lightning cell (Fig.1), wherein the cell cover is disposed to allow light from the light emitting element to pass through a gap formed between an end portion 26 of the cell cover and an end portion of the cell pocket 32.

Regarding claim 6, Yamamura teaches a lightning cell (Fig.1), wherein a first mirror 32a is mounted at the cell pocket to reflect light advancing to the gap between the cell cover and the cell pocket from the light emitting element, facilitating the reflected light to be emitted to an outside of the lightning cell through the gap.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by
Taniuchi (US 6543910)
Regarding claim 1, Taniuchi teaches a lightning cell for a pattern skin lighting device of a vehicle (Fig.1-2), the lightning cell comprising: a light emitting element 2a; a cell pocket 3, inside which the light emitting element is mounted; a cell cover (7 and 5a) configured to be pivotable with respect to the cell pocket while surrounding the light 
 
Regarding claim 5, Taniuchi teaches a lightning cell, wherein the cell cover is disposed to allow light from the light emitting element to pass through a gap formed between an end portion of the cell cover and an end portion of the cell pocket (see emitted light rays).  

Regarding claim 6, Taniuchi teaches a lightning cell,  wherein a first mirror 4 is mounted at the cell pocket to reflect light advancing to the gap between the cell cover and the cell DB1/ 114176612.110pocket from the light emitting element, facilitating the reflected light to be emitted to an outside of the lightning cell through the gap.  

Regarding claim 7, Taniuchi teaches a lightning cell,  wherein a second mirror 5a is mounted at the cell cover to again reflect the light reflected by the first mirror, facilitating the re- reflected light to be emitted to an outside of the lightning cell.  

Regarding claim 8, Taniuchi teaches a lightning cell, wherein an external surface of the cell cover has a shape in which at least two planes meet to form a predetermined angle (shape of the 7 and 5a piece).  

Regarding claim 9, Taniuchi teaches a lightning cell, wherein the external surface of the cell cover (7,5a) has a shape in which two planes among the at least two planes .
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Komutsu (US 20150137680)
Regarding claim 10, Yamamura teaches the invention set forth in claim 1 above but is silent regarding the actuator includes an electromagnet mounted between the cell cover and the cell pocket to vary magnetic force acting between the cell cover and the cell pocket.
Komutsu teaches the actuator includes an electromagnet mounted between the cell cover and the cell pocket to vary magnetic force acting between the cell cover and the cell pocket ([0045]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use magnetic force as disclosed in Komutsu in the device of Yamamura in order to turnably reciprocate from side to side ([0045] in Komutsu).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura  
Regarding claim 11, Yamamura teaches the invention set forth in claim 1 above but is silent regarding the pattern skin lighting device comprising: a plurality of lightning cells formed of the lighting cell, wherein the plurality of lightning cells is mounted on a plane while forming a predetermined pattern.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a plurality of lighting cells, since the mere duplication of the essential working parts of a device involves only routine skill in the art in order to expand the lighting area.

Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875